        Case 1:19-sw-06296-KLM Document 1 Filed 12/17/19 USDC Colorado Page 1 of 14


                               UNITED STATES DISTRICT COURT
                                                           for the
                                                    District of Colorado

             In the Matter of the Search of               )
                                                          )      Case No.      19-sw-06296-KLM
 ONE, BLACK, LG SMART CELLULAR PHONE,                     )
 WITH A BLACK K10 PROTECTIVE CASE; ONE,                   )
     SILVER, LG MODEL LG-H932 SMART                       )
   CELLULAR PHONE WITH IMEI NUMBER:                       )
 358165-08-109362; AND ONE, BLACK, LENOVO
                                                          )
   N22 LAPTOP, MODEL 80S6, WITH SERIAL
 NUMBER: TD02E8V7, CURRENTLY LOCATED
                                                          )
     IN DENVER, COLORADO, ATF FIELD                       )
  DIVISION 950 17th ST., DENVER, COLORADO                 )
                     80202                                )

                                  APPLICATION FOR A SEARCH WARRANT

         I, Jessica Akerson, a federal law enforcement officer, request a search warrant and state under penalty of perjury
that I have reason to believe that on the following person or property:

SEE “ATTACHMENT A”, which is attached to and incorporated in this Application and Affidavit

located in the     State and       District of     Colorado      , there is now concealed

SEE “ATTACHMENT B”, which is attached to and incorporated in this Application and Affidavit
        The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                    evidence of a crime;
                    contraband, fruits of crime, or other items illegally possessed;
                    property designed for use, intended for use, or used in committing a crime;
                    a person to be arrested or a person who is unlawfully restrained.
        The search is related to a violation of:
                         Code Section                                       Offense Description
           18 U.S.C. § 922(g)(1) and 924(a)(2)         Possession  of a firearm  by a convicted felon
           21 U.S.C. § 841(a)(1)                       Knowingly distribute and possess a Schedule I Controlled Substance
           18 U.S.C. § 924(c)(1)(A).                   Knowingly use and carry a firearm in furtherance of a drug
        The application is based on these facts:       trafficking crime
            Continued on the attached affidavit, which is incorporated by reference.
           Delayed notice of          days (give exact ending date if more than 30 days:                  ) is requested
          under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

SEE “ATTACHMENT C”, Sworn Statement of Special Agent Jessica Akerson, which by this reference is incorporated
herein
                                                      s/Jessica Akerson
                                                                   Jessica Akerson
                                                                   Federal Law Enforcement Officer, ATF
Sworn to before me and:        signed in my presence.
                               submitted, attested to, and acknowledged by reliable electronic means.

Date:     17August
             Dec 2019
                   25, 2012
                                                                             Judge’s signature
                                                          Kristen L. Mix
City and state:   Denver, CO                              United States Magistrate Judge
Case 1:19-sw-06296-KLM Document 1 Filed 12/17/19 USDC Colorado Page 2 of 14



                                      ATTACHMENT A

            DESCRIPTION OF PERSON OR PROPERTY TO BE SEARCHED

       a. One, Black LG Smart Cellular Phone with a Black K10-Protective Case;

       b. One, Silver, LG, Model LG-H932 Smart Cellular Phone with Serial Number: 358165-
          08-109362;

       c. One, Black, Lenovo N22 Laptop, Model 80S6, with Serial Number: YD02E8V7.




       The Devices are currently located at 950 17th St., Denver, Colorado 80202. This warrant

authorizes the forensic examination of the devices for the purpose of identifying the

electronically stored information described in Attachment B.
Case 1:19-sw-06296-KLM Document 1 Filed 12/17/19 USDC Colorado Page 3 of 14



                                       ATTACHMENT B

           DESCRIPTION OF PROPERTY TO BE SEIZED AND SEARCHED


       All records contained in the electronic device described in Attachment A that constitute

contraband, fruits, instrumentalities, and evidence of violations of: 18 U.S.C. § 922 (g)(1), felon

in possession of a firearm; 21 U.S.C. § 841(a)(1) and 846, manufacturing, distributing and/or

possession of controlled substances and conspiracy to do so; and 18 U.S.C. § 924 (c), to use, carry,

and brandish a firearm during and in relation to a drug trafficking crime; including and involving

William GEBERS since February 25, 2018, including any and all electronic data including any

names, phone numbers, addresses, contact information, data, text messages, images, audio files,

photographs, videos, Internet sites, Internet access, documents or other information, contained in

the internal, external or removable memory or memories of the device.

       As used above, the terms “records” and “information” include all of the foregoing items of

evidence in whatever form and by whatever means they may have been created or stored, including

any form of computer or electronic storage (such as flash memory or other media that can store

data) and any photographic form.
Case 1:19-sw-06296-KLM Document 1 Filed 12/17/19 USDC Colorado Page 4 of 14



                   AFFIDAVIT IN SUPPORT OF SEARCH WARRANT:

            SWORN STATEMENT OF SPECIAL AGENT JESSICA AKERSON
               IN SUPPORT OF SEARCH WARRANT APPLICATION

       Your affiant, Jessica Akerson, being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

       1.      Your affiant is presently employed as an ATF Special Agent stationed in Wyoming.

Your affiant received a Bachelor’s degree in Psychology from the University of Maryland,

Baltimore County in 2010. Your affiant was a detective with the State of Maryland and assigned to

the Warrant Apprehension Task Force from November of 2011 to November of 2015. In June of

2014, your affiant was deputized with the United States Marshalls Service and assigned to the

Capital Area Regional Fugitive Task Force. Your affiant is a graduate of the Federal Law

Enforcement Training Center and the ATF National Academy. In 2016, your affiant arrived at the

Cheyenne, Wyoming ATF Field Office. In 2018, your affiant completed Interstate Nexus School at

the ATF Seattle Field Division in Seattle, WA and became a certified Interstate Nexus Expert.

       2.      As a result of your affiant’s training and experience as an ATF Special Agent, your

affiant is familiar with Federal criminal laws and knows that it is a violation of Title 18, United

States Code, Section 922 (g)(1) for any person who has been convicted in any court of a crime

punishable by imprisonment for a term exceeding one year to ship or transport in interstate or foreign

commerce, or possess in or affecting commerce, any firearm or ammunition; or to receive any

firearm or ammunition which has been shipped or transported in interstate or foreign commerce. It

is a violation of Title 18, United States Code, Section 924(c)(1)(A) to knowingly carry and use a

firearm, during and in relation to a drug trafficking crime, for which they may be prosecuted in a

court of the United States. Further, it is a violation of Title 21, United States Code, Section 841(a)(1)

for any person to distribute 50 grams or more of a mixture and substance containing

methamphetamine, a Schedule II narcotic controlled substance. Your Affiant respectfully submits



                                                  1
Case 1:19-sw-06296-KLM Document 1 Filed 12/17/19 USDC Colorado Page 5 of 14



that the defendant caught with more than 500 grams of a methamphetamine mixture and substance

on his person is likely working with one or more other persons who are involved as his source(s) of

supply or customers who consume and/or redistribute quantities of methamphetamine, all in

violation of Title 21, United Sates Code, Section 846, Conspiracy.

       3.      Your affiant presents this affidavit in support of an application under Rule 41 of

the Federal Rules of Criminal Procedure for a search warrant authorizing the examination of

property—electronic devices—which are currently in law enforcement possession, and the

extraction from that property of electronically stored information described in Attachment B.

       4.      This affidavit is intended to show only that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter.

                IDENTIFICATION OF THE DEVICE TO BE EXAMINED

       5.      The property to be searched is One, Black LG Smart Cellular Phone with a Black

K10-Protective Case, One, Silver, LG, Model LG-H932 Smart Cellular Phone with Serial Number:

358165-08-109362, and One, Black, Lenovo N22 Laptop, Model 80S6, with Serial Number:

YD02E8V7, hereinafter referred to as the “Devices.” The Devices are currently located in the

Denver, Colorado ATF Field Division, 950 17th St., Denver, Colorado 80202.

       6.      The applied-for warrant would authorize the forensic examination of the Devices

for the purpose of identifying electronically stored data particularly described in Attachment B.

                                     PROBABLE CAUSE

       7.      On Sunday, February 25, 2018, Officer Linn and Officer Moser of the Denver Police

Department, observed a 2004 gold Aviator SUV bearing Colorado temporary license plate 021762X

make an improper turn at the intersection of W 47th Ave and N Federal Blvd in Denver, Colorado.

The vehicle was turning north onto N Federal Blvd from W 47th Ave. The officers were in the left

hand through lane of N Federal Blvd approaching W 47th Ave. As the Aviator turned north onto N

Federal Blvd the vehicle bypassed the right through lane and entered the left hand through lane in


                                                2
Case 1:19-sw-06296-KLM Document 1 Filed 12/17/19 USDC Colorado Page 6 of 14



violation of C.R.S. 42-4-901, Required Position and Method of Turning. As the Aviator made this

improper turn, the driver cut off a white sedan traveling north in the right hand through lane causing

the white sedan to brake in order to avoid a collision. Officer Moser initiated a traffic stop as it

turned left (west) onto the westbound I-70 on ramp from N Federal Blvd. The vehicle slowed, pulled

to the right, and stopped at the bottom of the on-ramp.

          8.    Officer Moser contacted the driver and sole occupant of the vehicle, later identified

via a Colorado Driver's License as William Blaze GEBERS (DOB: 01-10-1987), as Officer Linn

stood at the passenger side of the vehicle. As Officer Moser spoke to GEBERS, Officer Linn

observed him lift his buttocks off of the seat, arch his pelvis upwards, and reach into his right rear

pants pocket in order to retrieve his wallet and driver's license. As William arched his pelvis upward,

Officer Linn observed a cylindrical, cellophane wrapped object protruding approximately 3-4 inches

from his front right pants pocket. Due to his training and experience, Officer Linn recognized this

object to be consistent in size, shape, and packaging with narcotics.

          9.    Officer Linn walked to the driver's side of the vehicle and told Officer Moser to

remove GEBERS from the vehicle. Officer Linn attempted to open the driver's side door but it was

locked. GEBERS attempted to roll his window up but Officer Linn was able to reach into the vehicle

and unlock the door before GEBERS was able to block himself in. GEBERS was then removed from

the vehicle.

          10.   Officer Linn asked GEBERS what was in his pocket and he replied, "Meth."

GEBERS was then placed into hand restraints without incident during which time he spontaneously

uttered that there were two firearms in the car and he had 1.5 pounds of methamphetamine on his

person.

          11.   After placing GEBERS into hand restraints, Officer Linn retrieved the cellophane

wrapped methamphetamine from GEBERS’ front right pants pocket. A zip lock baggie containing

methamphetamine was located in GEBERS front hoodie pocket.


                                                 3
Case 1:19-sw-06296-KLM Document 1 Filed 12/17/19 USDC Colorado Page 7 of 14



       12.     GEBERS was placed in a patrol vehicle and Mirandized. GEBERS stated he

understood his rights and agreed to speak with Officer Linn without the presence of an attorney.

GEBERS admitted possession of the 1.5 pounds of methamphetamine and two firearms. The first

firearm, a Glock 43 bearing serial number BCFA176 was located between the driver's seat and the

center console; a round was not chambered in the firearm but the magazine contained 9, live 9mm

rounds therein. The second firearm, a Kahr K40 .40 caliber bearing serial number DF4932, was

located inside the driver's side door panel; a round was not chambered in the Kahr but the magazine

contained 6, live .40 caliber rounds. A second magazine for the Kahr was located in the same door

panel and it contained 7 live, .40 caliber rounds. A search of William's criminal history revealed he

was convicted of a felony charge in the State of Colorado on two separate occasions: Possession of

Burglary Tools on October 20, 2008 (DKT D0302008CR000720) Aggravated Motor Vehicle Theft

on 04/05/2010 (DKT D0302009CR002337).

       13.     On May 10, 2018, SA Akerson received a Fingerprint Examination report from Teri

Eklund. Eklund is a Fingerprint Examiner from the Wyoming Division of Criminal Investigation.

The report indicated Eklund compared two fingerprint cards taken on separate dates in the District

of Colorado for William GEBERS. The findings concluded the two prints were identical, indicating

they both belonged to GEBERS.

       14.     The first fingerprint card was obtained from GEBERS’ felony conviction on August

24, 2009 and the second fingerprint card was obtained from GEBERS’ arrest by the Denver Police

Department on February 25, 2018. In 2009, GEBERS was convicted of Burglary Tools – Possession,

a felony, a felony conviction prohibiting him from possessing firearms. On February 25, 2018,

GEBERS was found in possession of two pistols and subsequently arrested. GEBERS’ fingerprints

were taken subsequent to his arrest in 2018.

       15.     The fingerprint comparison indicated the William GEBERS convicted in 2009 was

the same William GEBERS arrested on February 25, 2018.


                                                4
Case 1:19-sw-06296-KLM Document 1 Filed 12/17/19 USDC Colorado Page 8 of 14



       16.     On May 2, 2018, SA Akerson examined the Glock pistol, model 43, 9mm caliber,

serial number BCFA176 and the Kahr pistol, model K40, .40 caliber, serial number DF4932 at the

Fort Collins Police Department. SA Akerson determined the Glock pistol was manufactured by

Glock in Austria and imported in the United States by Glock, Inc. in Smyrna, Georgia. SA Akerson

also determined the Kahr pistol was manufactured by Kahr Arms in Worcester, Massachusetts. Both

aforementioned pistols are firearms as defined in Title 18, United States Code, Chapter 44, Section

921(a)(3) and were manufactured outside the state of Colorado.

       17.     On August 1, 2018, a federal warrant was issued by US Magistrate Judge Nina Wang

in Denver, CO for the aforementioned charges. On October 2, 2018, ATF Agents arrested GEBERS

pursuant to the warrant. During a search incident to arrest, various items belonging to GEBERS were

seized. Among the items seized were the aforementioned Devices, along with GEBERS’ backpack,

and a blue suitcase. GEBERS’ backpack contained a scale and approximately 14 grams of suspected

methamphetamine in a plastic baggie. The suitcase contained several glass pipes with suspected

methamphetamine residue. The backpack and suitcase were transported to the Denver Field Division

with all contents kept in their original packaging and placed in the evidence vault. The suitcase and

backpack were transferred to the Cheyenne Field Office evidence vault.

       18.     Based on my training and experience, I know that cellular devices can often be

utilized to store information, including, but not limited to, text messages and call detail records,

location information, applications used for messaging, website information, etc., all of which could

pertain to GEBERS’ illegal activities, including his illegal use of firearms, and his illegal use and

possession of controlled substances.

       19.     The Devices are currently in the lawful possession of ATF. Your affiant seeks this

warrant to authorize an examination of the Devices which will comply with the Fourth Amendment

and other applicable laws.




                                                 5
Case 1:19-sw-06296-KLM Document 1 Filed 12/17/19 USDC Colorado Page 9 of 14



       20.     The Devices are currently in storage in the ATF Field Office, 950 17th St., Denver,

Colorado. Through training and experience, your affiant knows that the Devices have been stored

in a manner in which its contents are, to the extent material to this investigation, in substantially

the same physical state as they were when the Devices first came into the possession of the ATF.

       21.     Based on the foregoing information, Your affiant has probable cause to believe that

evidence of crime, contraband, fruits of a crime, other items, illegally possessed, and property

designed for use, intended for use or used in committing a crime, as set forth herein and in

Attachment B, are currently located in property identified in Attachment A, incorporated by this

reference. Your affiant, therefore, respectfully requests that a search warrant be issued authorizing

the search of the items set forth in Attachment B.

                                     TECHNICAL TERMS

       22.     Based on my training and experience, and consultation with other investigators,

Your affiant uses the following technical terms to convey the following meanings:

               a.      Wireless telephone: A wireless telephone (or mobile telephone, or cellular

               telephone) is a handheld wireless device used for voice and data communication

               through radio signals.     These telephones send signals through networks of

               transmitter/receivers, enabling communication with other wireless telephones or

               traditional “land line” telephones. A wireless telephone usually contains a “call

               log,” which records the telephone number, date, and time of calls made to and from

               the phone. In addition to enabling voice communications, wireless telephones offer

               a broad range of capabilities. These capabilities include: storing names and phone

               numbers in electronic “address books;” sending, receiving, and storing text

               messages and e-mail; taking, sending, receiving, and storing still photographs and

               moving video; storing and playing back audio files; storing dates, appointments,

               and other information on personal calendars; and accessing and downloading


                                                 6
Case 1:19-sw-06296-KLM Document 1 Filed 12/17/19 USDC Colorado Page 10 of 14



            information from the Internet.        Wireless telephones may also include global

            positioning system (“GPS”) technology for determining the location of the device.

            b.     Digital camera: A digital camera is a camera that records pictures as digital

            picture files, rather than by using photographic film. Digital cameras use a variety

            of fixed and removable storage media to store their recorded images. Images can

            usually be retrieved by connecting the camera to a computer or by connecting the

            removable storage medium to a separate reader. Removable storage media include

            various types of flash memory cards or miniature hard drives. Most digital cameras

            also include a screen for viewing the stored images. This storage media can contain

            any digital data, including data unrelated to photographs or videos.

            c.     Portable media player: A portable media player (or “MP3 Player” or iPod)

            is a handheld digital storage device designed primarily to store and play audio,

            video, or photographic files. However, a portable media player can also store other

            digital data. Some portable media players can use removable storage media.

            Removable storage media include various types of flash memory cards or miniature

            hard drives.   This removable storage media can also store any digital data.

            Depending on the model, a portable media player may have the ability to store very

            large amounts of electronic data and may offer additional features such as a

            calendar, contact list, clock, or games.

            d.     GPS: A GPS navigation device uses the Global Positioning System to

            display its current location. It often contains records the locations where it has

            been. Some GPS navigation devices can give a user driving or walking directions

            to another location. These devices can contain records of the addresses or locations

            involved in such navigation. The Global Positioning System (generally abbreviated

            “GPS”) consists of 24 NAVSTAR satellites orbiting the Earth. Each satellite


                                              7
Case 1:19-sw-06296-KLM Document 1 Filed 12/17/19 USDC Colorado Page 11 of 14



            contains an extremely accurate clock. Each satellite repeatedly transmits by radio

            a mathematical representation of the current time, combined with a special

            sequence of numbers. These signals are sent by radio, using specifications that are

            publicly available. A GPS antenna on Earth can receive those signals. When a

            GPS antenna receives signals from at least four satellites, a computer connected to

            that antenna can mathematically calculate the antenna’s latitude, longitude, and

            sometimes altitude with a high level of precision.

            e.     PDA: A personal digital assistant, or PDA, is a handheld electronic device

            used for storing data (such as names, addresses, appointments or notes) and

            utilizing computer programs. Some PDAs also function as wireless communication

            devices and are used to access the Internet and send and receive e-mail. PDAs

            usually include a memory card or other removable storage media for storing data

            and a keyboard and/or touch screen for entering data. Removable storage media

            include various types of flash memory cards or miniature hard drives. This

            removable storage media can store any digital data. Most PDAs run computer

            software, giving them many of the same capabilities as personal computers. For

            example, PDA users can work with word-processing documents, spreadsheets, and

            presentations.    PDAs may also include global positioning system (“GPS”)

            technology for determining the location of the device.

            f.     IP Address: An Internet Protocol address (or simply “IP address”) is a

            unique numeric address used by computers on the Internet. An IP address is a series

            of four numbers, each in the range 0-255, separated by periods (e.g.,

            121.56.97.178).    Every computer attached to the Internet computer must be

            assigned an IP address so that Internet traffic sent from and directed to that

            computer may be directed properly from its source to its destination. Most Internet


                                             8
Case 1:19-sw-06296-KLM Document 1 Filed 12/17/19 USDC Colorado Page 12 of 14



               service providers control a range of IP addresses. Some computers have static—

               that is, long-term—IP addresses, while other computers have dynamic—that is,

               frequently changed—IP addresses.

               g.       Internet: The Internet is a global network of computers and other electronic

               devices that communicate with each other. Due to the structure of the Internet,

               connections between devices on the Internet often cross state and international

               borders, even when the devices communicating with each other are in the same

               state.

       23.     Based on my training, experience, and research, I know that the Devices have

capabilities that allow it to serve as a wireless telephone, digital camera, portable media player,

GPS, Personal Digital Assistant, containing an Internet Protocol Address, and utilize the Internet.

In my training and experience, examining data stored on devices of this type can uncover, among

other things, evidence that reveals or suggests who possessed or used the device.

                    ELECTRONIC STORAGE AND FORENSIC ANALYSIS

       24.     Based on my knowledge, training, and experience, I know that electronic devices

can store information for long periods of time. Similarly, things that have been viewed via the

Internet are typically stored for some period of time on the device. This information can sometimes

be recovered with forensics tools.

       25.     Forensic evidence. As further described in Attachment B, this application seeks

permission to locate not only electronically stored information that might serve as direct evidence

of the crimes described on the warrant, but also forensic evidence that establishes how the Devices

were used, the purpose of its use, who used it, and when. There is probable cause to believe that

this forensic electronic evidence might be on the Devices because:

               a.       Data on the storage medium can provide evidence of a file that was once on

               the storage medium but has since been deleted or edited, or of a deleted portion of


                                                 9
Case 1:19-sw-06296-KLM Document 1 Filed 12/17/19 USDC Colorado Page 13 of 14



              a file (such as a paragraph that has been deleted from a word processing file).

              Forensic evidence on a device can also indicate who has used or controlled the

              device. This “user attribution” evidence is analogous to the search for “indicia of

              occupancy” while executing a search warrant at a residence.

              b.      A person with appropriate familiarity with how an electronic device works

              may, after examining this forensic evidence in its proper context, be able to draw

              conclusions about how electronic devices were used, the purpose of their use, who

              used them, and when.

              c.      The process of identifying the exact electronically stored information on a

              storage medium that are necessary to draw an accurate conclusion is a dynamic

              process. Electronic evidence is not always data that can be merely reviewed by a

              review team and passed along to investigators. Whether data stored on a computer

              is evidence may depend on other information stored on the computer and the

              application of knowledge about how a computer behaves. Therefore, contextual

              information necessary to understand other evidence also falls within the scope of

              the warrant.

              d.      Further, in finding evidence of how a device was used, the purpose of its

              use, who used it, and when, sometimes it is necessary to establish that a particular

              thing is not present on a storage medium.

       26.    Nature of examination.      Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit the examination of the devices consistent

with the warrant. The examination may require authorities to employ techniques, including but

not limited to computer-assisted scans of the entire medium, that might expose many parts of the

device to human inspection in order to determine whether it is evidence described by the warrant.




                                               10
Case 1:19-sw-06296-KLM Document 1 Filed 12/17/19 USDC Colorado Page 14 of 14



       27.     Manner of execution. Because this warrant seeks only permission to examine the

devices already in law enforcement’s possession, the execution of this warrant does not involve

the physical intrusion onto a premises. Consequently, I submit there is reasonable cause for the

Court to authorize execution of the warrant at any time in the day or night.


                                         CONCLUSION

       28.     Your affiant submits that this affidavit supports probable cause for a search warrant

authorizing the examination of the Devices described in Attachment A to seek the items described

in Attachment B.


                                      END OF AFFIDAVIT

I declare under penalty of perjury that the foregoing is true and correct to the best of my
information, knowledge, and belief.

                                                      s/Jessica Akerson
                                                      Jessica Akerson
                                                      Federal Law Enforcement Officer, ATF

Sworn to before me and submitted, attested to, and acknowledged by reliable electronic means
      17th
this _____day of December, 2019.




       UNITED STATES MAGISTRATE JUDGE




Application for search warrant was reviewed and is submitted by Guy Till, Assistant
United States Attorney.




                                                11
